DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 34-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/8/2022.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 23, 26, 29, 31, 32 and 38-42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takemoto (US 2019/0069872 A1).

Regarding claim 23, Takemoto discloses an apparatus (Figs.1-4 and 6-7), including:
a)  a base column 2;
b) a mobile column 3 connected to the base column 2 and vertically movable relative to the base column 2;
c) a sliding component 4 connected to the mobile column 3 and vertically movable relative to the mobile column 3; and
d) a move coordination system (Fig.4); where
e) the mobile column 3 and the sliding component 4 are connected via the move coordination system, which enables the sliding component 4 and the mobile column 3 to move simultaneously according to a predetermined relative motion relationship (Figs.4 and 6-7); and where
f) a moving distance of the mobile column 3 relative to the base column 2 is different with a moving distance of the sliding component 4 relative to the mobile column 3 (30 cm and 20 cm, respectively, Fig.7).

With respect to claim 26, Takemoto further discloses that the predetermined relative motion relationship includes:
g) the sliding component 4 moves relative to the base column 2 and the mobile column 3 moves relative to the sliding component 4 both along a same direction (Figs.3 and 7); and
h) the moving distance of the sliding component 4 relative to the mobile column 3 is proportional to the moving distance of the mobile column 3 relative to the base column 2 (Fig.7).

With respect to claim 29, Takemoto further includes a lifting system A configured to cause the mobile column 3 to move relative to the base column 2 according to a predetermined moving manner (Figs.3 and 4).

With respect to claim 31, Takemoto further discloses that the lifting system A includes (Fig.4):
g) a cone pulley 14 having a rotating shaft connected to the base column 2;
h) at least one movable pulley 13b;
i) a spring having a first end connected to the base column (at 21) and a second end connected to a rotating shaft of the at least one movable pulley 13b (at 11 via shaft 10); and
j) a second cable 12 having a first end 12b and a second end 12a, the second cable 12 coiled around the at least one movable pulley 13b and the cone pulley 14, the first end 12b being connected to the base column 2 and the second end 12a being connected to the mobile column 3; where
k) the second cable 12 is coiled around the cone pulley 14 in a manner that a pulling force by the second end 12a on the mobile column 3 is in balance with the force by the mobile column 3 and the components thereon to the second cable 12.

With respect to claim 32, Takemoto further discloses that the lifting system includes (Fig.4):
l) a block and tackle including the one or more movable pulleys 13b and one or more fixed pulleys 13a; where
m) the rotating shafts of the one or more fixed pulleys 13a are connected to the base column 2; where
n) the rotating shafts of the one or more movable pulleys 13b are connected to the second end 11 of the spring; and
o) the second cable 12 is coiled around the pulleys 13a, 13b of the block and tackle and the cone pulley 14.

With respect to claim 38, Takemoto further discloses a supporting arm 5 connected to the sliding component 4, the supporting arm 5 being a telescopic arm extendable and retractable along a substantially horizontal direction relative to the base column 2 (Figs.1-2).

With respect to claim 39, Takemoto further discloses that the supporting arm 5 is configured to support a radiation component 6 for emitting radiation rays (Fig.1).

Regarding claim 40, Takemoto discloses a radiation system (Figs.1-7), including:
a) a body B;
b) a radiation component 6 for emitting radiation rays; and
c) a lifting apparatus (Fig.4), including:
d) a base column 2;
e) a mobile column 3 connected to the base column 2 and vertically movable relative to the base column 2;
f) a sliding component 4 connected to the mobile column 3 and vertically movable relative to the mobile column 3; and
g) a move coordination system (Fig.4); where
h) the mobile column 3 and the sliding component 4 are connected via the move coordination system, which enables the sliding component 4 and the mobile column 3 to move simultaneously according to a predetermined relative motion relationship (Figs.4 and 6-7); and where
i) a moving distance of the mobile column 3 relative to the base column 2 is different with a moving distance of the sliding component 4 relative to the mobile column 3 (30 cm and 20 cm, respectively, Fig.7).



With respect to claim 41, Takemoto further discloses that the body B includes:
j) a chassis 1c and a mobile component 1a, 1b connected to the chassis 1c; and
k) the mobile component 1a, 1b enables a user to move the radiation system to another location (Fig.1).

With respect to claim 42, Takemoto further discloses that the radiation system includes a supporting arm 5 connected to the sliding component 4, the supporting arm being configured to support the radiation component 6, the supporting arm 5 being a telescopic arm extendable and retractable relative to the sliding component 4 along a substantially horizontal direction, thus allowing the radiation component 6 to be moved further away or brought closer to the base column 2 along the substantially horizontal direction (Figs.1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 27 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takemoto, as applied to claim 23 above, in view of Dirisio (US 2011/0249807 A1).

With respect to claims 27 and 28, Takemoto does not specifically disclose a first motor connected to and drive the move-coordination system and a first controller in communication with the first motor to move the sliding component to a predetermined position.
Dirisio teaches the practice of providing a motor connected to and drive a move-coordination system such that, via a controller, the motor moves the sliding component 40 to a predetermined position (par.0015).  In this manner, alignment precision is improved via computer control, thus ensuring a diagnostically useful image without unnecessary x-ray exposure to the patient.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Takemoto to have a motor connected to and drive the move-coordination system, and a controller to cause the motor to move the sliding component to a predetermined position, as suggested by Dirisio, in order to improve alignment and thus minimize extraneous patient dose.

Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takemoto, as applied to claim 23 above, in view of Dirisio863 (US 2019/0357863 A1).

With respect to claim 30, Takemoto does not specifically disclose the addition of a locking mechanism for preventing unwanted movement of the sliding component.
Dirisio863 teaches the practice of providing a locking mechanism 2041 having a first state and a second state, where, in the first state, the locking mechanism 2041 unlocks at least one element of the move-coordination system to enable the sliding component 40 to move, and where, in the second state, the locking mechanism locks the at least one element of the move-coordination system to stop/disable the sliding component 40 from moving for known safety reasons during imaging and transport (par.0086).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Takemoto to include a locking mechanism for preventing unwanted movement of the sliding component, as taught by Dirisio863, in order to ensure safety during imaging and transport.

Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takemoto, as applied to claim 31 above, in view of Siczek (US 4,955,046).

With respect to claim 33, Takemoto does not specifically disclose driving the cone pulley 14 with a motor.
Siczek teaches the practice of providing a spring counterbalanced lifting system (Fig.3) for lifting an x-ray source 3 on a movable column 20 (Fig.1), where the cone pulley 41 may be driven by a motor 39.  In this manner, the device may be operated manually or remotely, when necessary or convenient (col.1, lines 52-55), and the power requirements are reduced, thus requiring less energy and a smaller motor.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Takemoto to have the cone pulley driven by a motor, as suggested by Siczek, in order to improve operational flexibilities as well as economy of power consumption, weight and size.

Allowable Subject Matter
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither teaches nor reasonably suggests the additional limitation that the move-coordination system includes a first pulley being a multi-radii pulley having a first radius and a second radius, and where the cable is connected to the base column and to the sliding component and is coiled around the first pulley, where the rotating shaft of the first pulley is connected to the mobile column, as required by the combination as claimed in claim 24.
Takemoto teaches that the move-coordination system is a combination of a chain and sprocket and a rack and pinion (Figs.6-7).  Another Takemoto (US 2020/0229779 A1) teaches a 1:1 ratio pulley and cable system as claimed (Fig.2), and further teaches that the cable and pulley system may be substituted for sprockets and chains and/or racks and pinions (par.0055), and further states that the ratio would not have to be 1:1.  However, there is no teaching or suggestion to substitute a dual-radii pulley for the first pulley.
Moreno Vallejo (see IDS filed 4/12/2021) teaches the use of a dual-radii pulley as the first pulley; however, the move-coordination system does not enable the sliding component and the mobile column to move simultaneously according to a predetermined relative motion relationship (only one of the mobile column and the sliding component moves, then the other will start to move after the other reaches the end of its travel, caused by differing friction in the sliding rails and mechanical stops at the ends of the rails:  col.5, lines 19-27).  As such, the teachings of providing the dual-radii pulley are not compatible since the relative motion taught by Takemoto is not analogous to the relative motion taught by Moreno Vallejo.  In addition, the ratio of the radii is defined by the tension on either end of the cable (col.5, lines 29-42), and not based on the length of travel of each component, as required by parent claim 23.
Finally, Dirisio863 teaches a related dual-radii pulley (Figs.20-21); however, the sliding component and the mobile column move together until one reaches the end of its travel, in which case the other continues to move until it too reaches its end of travel (pars.0084-0085).  As such, the components do not move as required by parent claim 23, nor is there any disclosed criteria for determining either radius.
Claim 25 is objected to by virtue of its dependence upon claim 24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Dirisio863 (cited above) further teaches that a cable may be continuous or separate when integrated with a cone pulley (par.0081).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884